Case 3:18-cv-17036-AET-DEA Document 24 Filed 02/05/20 Page 1 of 1 PageID: 84

                          UNITED STATES DISTRICT COURT
                           for the District of New Jersey [LIVE]
                                        Trenton, NJ


 JOSEPH POLANCO
                                            Plaintiff,
 v.                                                      Case No.:
                                                         3:18−cv−17036−AET−DEA
                                                         Judge Anne E. Thompson
 LUCAS CONSTRUCTION GROUP,
 INC., et al.
                                        Defendant.
                                  ORDER OF DISMISSAL


     This matter having been reported settled and the Court having administratively
 terminated the action for sixty (60) days so that the parties could submit the papers
 necessary to terminate the case, see Fed. R. Civ. P. 41(a)(1)(A)(ii), L. Civ. R. 41.1, and the
 sixty−day time period having passed without the Court having received the necessary
 papers;
      IT IS on this 5th day of February, 2020,
    ORDERED that the Clerk of the Court shall reopen the case and make a new and
 separate docket entry reading "CIVIL CASE REOPENED"; and it is further
   ORDERED that this matter be, and the same hereby is, DISMISSED WITH
 PREJUDICE, and without costs pursuant to Fed. R. Civ. P. 41(a)(2).




                      /s/ Anne E. Thompson
                      ____________________________________________________
                      ANNE E. THOMPSON United States District Judge
